              CASE 0:18-cv-03025-JNE-ECW Document 117 Filed 01/21/20 Page 1 of 2
                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MINNESOTA

                                       CIVIL MOTION HEARING


ROCCO CIOFOLETTI, et al., on behalf of                            COURT MINUTES
themselves and all others similarly situated,               BEFORE: Elizabeth Cowan Wright
                                                           U.S. Magistrate Judge, Courtroom 3C
                     Plaintiffs,
                                                    Civil Case No.:           18-cv-03025 JNE/ECW
v.                                                  Date:                     January 21, 2020
                                                    Court Reporter:           Lynne Krenz
SECURIAN FINANCIAL GROUP, INC.,                     Time Commenced:           2:00 p.m.
et al.,                                             Time Concluded:           2:55 p.m.
                                                    Time in Court:            55 minutes
                     Defendants.



APPEARANCES:

For Plaintiffs: Kenneth Wexler, Daniel Nordin, and Lee Squitieri

For Defendants Securian Financial Group, Inc., Securian Life Insurance Co.,
and Minnesota Mutual Companies, Inc.: Robert Phillips and Shawn Raiter

For Defendant Shurwest LLC: Jason Hopkins and Brooke Anthony

Hearing held on Defendant Shurwest LLC’s Notice of Stay (Dkt. 102). For the reasons stated forth in
open court it was ordered by U.S. Magistrate Judge Elizabeth Cowan Wright from the bench that:

     1. The present case in its entirety shall be STAYED for a for no later than sixty (60) days from
        January 21, 2020, pending a decision in the matter In re Receiver for Scott A. Kohn, Future
        Income Payments, LLC, et al., No. 6:19-cv-1112(D.S.C. ) (“South Carolina Case”) regarding the
        reach of a stay issued by that court to the present litigation.

     2. Should the court in the South Carolina Case reach a decision earlier than the 60 days set forth
        above, then the parties shall file a letter with this Court regarding the outcome of that decision
        within five (5) days of the decision, and what the parties believe the order means with respect
        to this litigation, along with any proposed litigation that Shurwest LLC intends to file that
        would actually implicate the receivership property.

     3. If no decision is reached within 60 days in the South Carolina case, then the stay in this case
        will automatically dissolve with no further action of the Court, and the parties shall
        immediately contact this Court to schedule a status conference.
             CASE 0:18-cv-03025-JNE-ECW Document 117 Filed 01/21/20 Page 2 of 2
 ORDER TO BE ISSUED                NO ORDER TO BE ISSUED             NO R&R TO BE ISSUED

 Exhibits retained by the Court      Exhibits returned to counsel

                                                                                            s/SGK
                                                                                         Law Clerk
